DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 6, the claim recites “the middle portion and bridge portion”. It is unclear whether the “bridge portion” refers to the recited “the bridge portion” or it is another bridge portion. If the first, it is suggested that “the bridge portion” should be set forth in the claim. Clarification is requested by amendments.
In regard to claim 16, the claim recites “the gel being configured to facilitate separation between the middle portion and bridge portion”. It is noted that the independent claim 13 recites “connecting the end portions using one or more bridge portions”. It is unclear whether “bridge portion” refers to “one or more bridge portions” as recited in claim 13 or additional bridge portion. If the first, it is suggested that “the one or more bridge portions” should be set forth in the claim. Clarification is requested by amendments. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 8, 12-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldberg et al. (USPGPUB 2015/0313542). In regard to claims 1, 4 and 13-14, Goldberg discloses a wearable device configured to be attached to a subject's skin (element 100, Figs. 1-5 and associated descriptions), the wearable device comprising: a substrate configured to attached to a subject's skin (flexible band 100, Figs. 1-5 and associated descriptions), the substrate comprising a middle portion (the portion of substrate 112, Figs. 1-2 and associated descriptions) arranged between two end portions (side portions with elements 120/150 or 150/150, Figs. 1-2 and associated descriptions), wherein the middle portion is arranged between the end portions (Figs. 1-2 and associated descriptions), wherein the middle portion is more flexible than at least one of the end portions (stretchable substrate, [0065]); a physiological sensor arranged on the middle portion (biosensors 110, Figs. 1-5 and associated descriptions; [0023]; claim 2), the physiological sensor configured to sense a physiological signal of the subject when the wearable device is attached to the subject's skin (biosensors 110, Figs. 1-5 and associated descriptions; [0023]; claim 2); and one or more electrical components arranged on at least one of the end portions (elements 120, 130, 140, and 150, Figs. 1-5 and associated descriptions), wherein at least one of the one or more electrical components is coupled to the physiological sensor (elements 120, 130, 140, and 150 are coupled to biosensors 110, Figs. 1-5 and associated descriptions); and a bridge portion connecting the end portions (electronic connections 114, Figs. 1-2 and associated descriptions), wherein the bridge portion is less flexible than the middle portion (electronic connections 114 may be formed of any suitable flexible material(s), [0038]; stretchable substrate, [0065]).
In regard to claim 2, Goldberg discloses at least the middle portion is stretchable (substrate 112, Figs. 1-2 and associated descriptions; stretchable substrate, [0065]).
In regard to claims 5 and 15, Goldberg discloses the bridge portion is arranged distal to and spaced apart from the middle portion (electronic connections 114, Figs. 1-2 and associated descriptions).
In regard to claims 8 and 18, Goldberg discloses the bridge portion is opaque to at least one of visible light and ultraviolet light (copper lines, [0038]).
In regard to claim 12, Goldberg discloses the middle portion is translucent to light having a wavelength between 600 nanometers and 1000 nanometers (oxygen saturation sensors, [0023] and claim 2; at least a part of the middle portion is translucent to light in order to measure optical signals; it is noted that conventional pulse oximeters utilize red and infrared wavelengths). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Goldberg. In regard to claim 3, Goldberg discloses the middle portion comprises biosensors (element 110, Figs. 1-2 and associated descriptions), which can be heart rate, heart rate variability, pulse rate, pulse rate variability, electrocardiography, respiration rate, skin temperature, core body temperature, heat flow, electrodermal, electromyography, electroencephalography, blood pressure, hydration level, muscle pressure, optical reflectance of blood vessels, and oxygen saturation sensors (claim 2) but does not specifically discloses the thickness of the middle portion is less than or equal to 10 micrometers. However, one of ordinary skill in the art would have recognized that the disclosed sensors have different configurations for the sensor elements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try different thickness of the substrate, includes less than or equal to 10 micrometers, in order to find the optimal thickness of the substrate to support the sensor elements with reliable stretchable property. The rationale would have been “obvious to try”, see KSR International Co. v. Teleflex Inc., 550 USPQ2d 398, 421(2007).

Claims 6, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg as applied to claims 1-2, 4-5, 8, 12-15, and 18 above, and further in view of Boutelle (USPN 8,515,511). In regard to claims 6 and 16, Goldberg discloses the middle portion comprises biosensors (element 110, Figs. 1-2 and associated descriptions), which can be oxygen saturation sensors ([0023] and claim 2) but does not specifically discloses a gel is arranged between the bridge portion and the middle portion, the gel being configured to facilitate separation between the middle portion and bridge portion.
Boutelle teaches an oximetry sensor (Figs. 5-7 and associated description) comprises a substrate (element 46, Figs. 6-7 and associated descriptions), optical elements (elements 16 and 18, Figs. 1-7 and associated descriptions), electronic connections (elements 44, Fig. 7 and associated descriptions) and a gel (element 12, Figs. 6-7 and associated descriptions) is arranged between the electronic connections portion (the portion of electronic connections not covered by the substrate, Fig. 7) and the substrate portion (Fig. 7), the gel being configured to facilitate separation between the electronic connections portion and substrate portion (edge of gel 12, Fig. 7) and the sensor can be a bandage-style or wrap-style sensor (Col 3 lines 58-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of the middle portion (Goldberg) to incorporate the gel as taught by Boutelle, since both devices are bandage-style/ wrap-style oximetry sensors and one of ordinary skill in the art would have recognized that the gel facilitates optical coupling, more gentle contact, heat dissipation and/ or drug and agent delivery (Col 3 lines 18-61 of Boutelle). The rationale would have been to improve the functions of the oximetry sensor. 
In regard to claim 11, Goldberg as modified by Boutelle discloses the middle portion is porous to an active pharmaceutical ingredient (gel, Col 3 lines 35-49 of Boutelle).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg as applied to claims 1-2, 4-5, 8, 12-15, and 18 above, and further in view of Feinstein (USPN 9,609,921). In regard to claim 7, Goldberg discloses electronic connections can be flexible and maintain power and/ or data flow ([0038]) but does not specifically disclose a capacitor arranged between the bridge portion and the middle portion, the capacitor being configured to measure a pressure on the wearable device.
Feinstein teaches a wrist wearable device (Fig. 1A and associated descriptions) comprises a capacitor arranged on the band portion (element 140 and band 170, Fig. 1A and associated descriptions), the capacitor being configured to measure a pressure on the wearable device (Col 6 lines 14-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device (Goldberg) to incorporate the capacitive sensor as taught by Feinstein, since both devices are wrist-worn monitoring systems and one of ordinary skill on the art would have recognized that the capacitive sensor as taught by Feinstein facilitate measuring pressure, stress or strain of the band (see Col 6 lines 14-35). The rationale would have been to obtain the pressure, stress or strain of the band in order to prevent damage to the electronic connections on the band.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg as applied to claims 1-2, 4-5, 8, 12-15, and 18 above, and further in view of Conrad et al. (USPGPUB 2014/0378777). In regard to claims 10 and 19, Goldberg discloses the wearable device is wrist-worn or biopatch (Figs. 1-7 and associated descriptions; [0065]) but does not specifically disclose an adhesive disposed on proximal surfaces of the end portions, the adhesive configured to attach the wearable device to the subject's skin.
Conrad teaches a wrist-worn physiological measuring device (Figs. 1-6 and associated descriptions) comprises a band (element 110, Fig. 1 and associated descriptions; [0065]) including an adhesive disposed on proximal surfaces of the band/ mount, the adhesive configured to attach the wearable device to the subject's skin (adhesive, [0065]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device (Goldberg) to incorporate the adhesive as taught by Conrad along the tissue contacting surfaces of the band, since both devices are physiological monitoring systems and one of ordinary skill in the art would have recognized that adhesive facilitate attaching the wearable device on the skin surface (see Conrad). The rationale would have been to better secure the wearable device to the skin and prevent sliding/ moving of the device.

Allowable Subject Matter
Claims 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Goldberg discloses the biosensor can be oxygen saturation sensors/ PPG sensor ([0023]; it is noted that the incorporated patent application No.13/040,816, USPGPUB 2011/0245633), and one or more optical components configured to emit light toward the middle portion, wherein at least one of: (i) a physiological parameter of the subject and (ii) a parameter of the wearable device is determined based on a reflected portion of the emitted light (at least [0063-0064] of ‘633) but does not teach or suggest “one or more optical components arranged on the bridge portion” and “arranging one or more optical components on the bridge portion”, in combination with the other claimed elements/ steps.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791